NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,924,441 (“441 Patent”). The 441 Patent issued on March 20, 2018 and was titled, “SYSTEMS AND METHODS FOR IMPROVING TOLERANCE OF DELAY AND DISRUPTION OF A C0ONTROL-TO-DATA-PLANE INTERFACE IN A SOFTWARE-DEFINED NETWORK.” 
The 441 Patent is based upon U.S. Application No. 15/071,969 (“969 Application” or “base application”), filed March 16, 2016.

B)	Relevant Background
1.	Application for Reissue: On March 20, 2020 an application for reissue of the 441 Patent was filed and assigned U.S. Application No. 16/825,402 (“402 Application” or “instant reissue application”).  The instant reissue application included, among other things, remarks (“March 2020 Remarks”); claims (“March 2020 Claims”); an assignee reissue declaration PTO/AIA /06 (“March 2020 Reissue Declaration”); a consent of assignee (“March 2020 Consent of Assignee”); a showing of ownership (“March 2020 Showing of Ownership”); and a letter, titled “STATEMENT OF ERROR ACCOMPANYING REISSUE DECLARATION” (“March 2020 Miscellaneous Incoming Letter”).  Patented claims 1-21 were submitted as amended. 
2.	IDS submission: On June 17, 2020 the Applicant submitted an information disclosure statement (“June 2020 IDS”).  
3.	Other Submissions: On October 06, 2021 the Applicant submitted an assignee showing of ownership (“Oct 2021 Assignee Showing of Ownership”) and a corrected application data sheet (“Oct 2021 ADS”).  

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-21 were the patent claims in the 441 Patent (“Patent Claims”).
2.	New Claims: No new claims have been filed by this instant reissue application. 
  
3.	Pending Claims: Claims 1-21 are pending ("Pending Claims"). 
4.	Examined Claims: Claims 1-21 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 1-2, 4-9, 11-16, and 18-21: Rejected under § 103.
2.	Claims 1-21: Rejected under § 112 ¶ 2. 
3.	Claims 1-21: Rejected under § 251 as based upon a defective declaration.  




III. Priority and Effective Filing Date 
The Examiner has reviewed the March 2020 ADS and the Oct 2021 ADS and finds that this application is based upon the 969 Application, noted above, and filed March 16, 2016.  Additionally, the Examiner finds that no priority is claimed to any earlier filed domestic or foreign priority applications.  Accordingly, the effective filing date and earliest priority entitled to this instant reissue application is March 16, 2016. 

IV. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply. Accordingly the instant reissue application will be examiner under AIA  First Inventor to File (“AIA -FITF”) provisions. 

V. Acknowledgements
1.	Broadening:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application. See March 2020 Miscellaneous Incoming Letter, p. 1. 
2.	Diligence: Based upon review of the image file wrapper the Examiner finds that this instant reissue application was filed within two years of issue of the 441 Patent. Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
3.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally the Examiner finds that the 3.5 year maintenance fee has posted.   
2.	Gazette Notice: The Examiner finds that notice of this instant application was published in the USPTO official gazette on April 14, 2020. 
3.	Litigation Review: Based upon a review of statements in the March 2020 Remarks and an Examiner independent review of the image file wrapper the Examiner finds that the 441 Patent is not involved in litigation. 
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record the Examiner cannot locate any concurrent post grant proceedings involving the 441 Patent.
5.	Information Disclosure Statements: The June 2020 IDS has been considered and placed of record in the file. 

V. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.



VI. Statutes Applied In This Office Action

A)	35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
B)	35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


C)	35 USC § 251
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


VII. Objection - Showing of Ownership 
The Oct 2021 Showing of Ownership is objected to for not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1). 
In this regard, the Examiner finds: (1) the latest assignment real/frame 059475/0540, of March 03, 2022 is not shown; and (2) the assignee indicated on the form does not match the Office records.    
The Examiner finds that the Oct 2021 Showing of Ownership is otherwise compliant in that: (1) the Oct 2021 Showing of Ownership is signed by the Applicants representative and the signature box includes the affirmation that the person signing is authorized to sign on behalf of the assignee; and (2) the form is a PTO/AIA /96 and has all other fields, aside from the reel number field identified above, filled correctly. 
Accordingly, Oct 2020 Showing of Ownership is objected to as not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1). 

VIII. Objection - Consent of Assignee
A) 	The May 2020 Consent of Assignee is objected to as not complying with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §324 §1410. The Examiner has reviewed the May 2020 Consent of Assignee and finds that based upon the evidence of record it is unclear if the person signing the consent form has the apparent authority to act on behalf of the assignee. For support the Examiner notes the following: 
First, there is no indication on the form of the person’s title or association with the assignee.  
Second, the consent form itself and none of the other evidence of record provide an affirmation that the person signing is authorized to do so. For example, the person signing is not the patent practitioner of record, and there is insufficient evidence based upon other documents in the file record that the person signing is empowered by the assignee.  
Because this reissue application has been assigned and the consent form is not signed by a person having the apparent authority to do so this application is objected to as not complying with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §324 §1410.

B)	Applicant must submit a proper consent in compliance with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §324 §1410.  The Examiner notes that the assignee has changed since the filing of this application.  Accordingly, any newly submitted consent form should indicate the current assignee. 


IX. Objection Declaration

A)	The reissue oath/declaration filed with this application, i.e., the March 2020 Reissue Declaration is defective because it fails to correctly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. The following is a more detailed explanation of the issues:   
1.	The Examiner has reviewed the March 2020 Reissue Declaration and finds that the section for the error statement is blank.  
2.	The Examiner acknowledges that the March 2020 Letter, titled “STATEMENT OF ERROR ACCOMPANYING REISSUE DECLARATION,” was the intended the error statement. However, the error statement on the letter does not comply with 37 CFR 1.175 as interpreted in MPEP §1414.  For example, the error statement indicates broadening but does not indicate the claim language causing the error and how it renders the patent wholly or partially inoperative. 
3.	Based upon the evidence of record it is unclear if the person signing the declaration has the authority to do so. For examples of persons authorized to sign for the assignee See MPEP § 324 V. 
Because the March 2020 Reissue Declaration does not include an error statement, the intended submitted by additional letter is incorrect, and the declaration is not signed by a person having the apparent authority to sign, the March 2020 Reissue Declaration is objected to as not complying with 37 CFR 1.175 and MPEP § 1414. 


B)	Applicant is required to submit a new declaration with an error statement that complies with 37 CFR 1.175 and MPEP § 1414 and signed by a person having the apparent authority to sign. The Examiner notes that for broadening reissue applications the error statement must state broadening reference the particular claim language wherein the error lies. And, if new claims are presented to correct the error, the error statement must identify those claims.  See MPEP §1414(II) (C), at ¶ 2. 


X. Claim Objections
The March 2020 Claims are objected to as not complying with 37 C.F.R. §1.173, MPEP §1453 (V). 
1.	Markings: The claims include strikethrough and double bracketing to indicate deleted matter. For example, the Applicant has used double bracketing in all the claims to show deleted matter. Additionally, claim 8 applies strikethrough. For reissue application single bracketing should be applied to show deleted mater. Correction is required. 
2.	Notes: While Examiners note the above improper amendment instances, Examiners further require Applicant fully review any amendment response for compliance with 37 C.F.R. §1.173.  Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments must be made with respect to the patent. For example new claims would be submitted completely underlined to show the amendments with respect to the original patent.   Finally, claims must have proper status identifiers.

XI. Evaluation of Restrictions
The Examiner finds that there are no restriction issues that will effect this instant reissue application: For example:  
1.	Original Application: There were no restriction requirements in the prosecution of the Original Application. Accordingly there can be no issues regarding filing this instant reissue with a non-elected invention of a restriction requirement during prosecution of the Original Application. 
2.	Currently Filed Claims: The currently filed claims are amended versions of the Patented Claims removing features to broaden the claims.  Additionally no new claims have been filed.  The Examiner has reviewed the claims and finds that after amendment the claims are still directed to the same invention. Accordingly, the Examiner finds that no restriction requirement on the pending claims is necessary at this time. 

XII. Rejections under 35 U.S.C. §251 
A)	Defective Declaration
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

B)	Evaluation of Recapture
The Examiner finds that there are no issues at this time regarding the claims attempting to recapture subject matter surrendered during the prosecution of the Original Application. For example, while the claims are broader than the patented claims, there were no claim elements surrendered in the prosecution of the Original Application. For example, the base application 15/071,969 was filed with claims 1-21 on March 16, 2016. During prosecution, no claims were rejections were applied by the original examiner. On November 08, 2017 the examiner issued a notice of allowance. Accordingly, no amendments or substantial argument concerning claim elements occurred in prosecution of the base application.  
Because there are no surrender generating limitations the claims fail step two of the recapture analysis set forth in MPEP §1412.02 B. Because the claims fail step two of the recapture analysis there are no issues at this time regarding the claims attempting to recapture subject matter surrendered in the prosecution history.   

XIII. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner finds and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for the claim terms the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.



B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6 (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from independent claims 1, 8,  and 15 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1): “one or more processors are configured to: send a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and send a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter,” as recited in claim 1 lines 4-15. 
 
Functional Phrase #2 (FP#2): “sending, by one or more processors communicatively coupled to a plurality of moving nodes, a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and sending, by the one or more processors, a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter,” as recited in claim 8 lines 3-12.

Functional Phrase #3 (FP#3): “sending, by one or more processor communicatively coupled to a plurality of moving nodes, a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and sending, by the one or more processor, a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter,” as recited in claim 15 lines 4-13.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1, #2, and #3 does not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1, #2, and #3, including the claimed “processors [for performing the claimed functions],” is a generic placeholder for “means.” Accordingly, the following analysis is required. 
First, within the claimed “processors” phrase, (and construing the claim according to the required precepts of English grammar), ‘processors’ is a noun while ‘one or more’ is an adjective modifying ‘processors.’  Moreover and based upon a review of the entire Functional Phrases #1, #2, and #3, the only structural noun3 in the entire Functional Phrases #1, #2, and #3 is ‘processors.’  In other words, although there may be other nouns within the phrase (e.g. “control message” and “moving node” in FP#1), these other nouns within Functional Phrases #1, #2, and #3 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processors” (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the specification is that the term processor to execute instructions does not represent any particular structure other than a computer processor. (441 Patent at C11:L5-44 discussing programmed processors.).  However the Examiner finds that a PHOSITA understands that a computer processor executing programming (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processors” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the 441 Patent and review of general dictionaries in that a processor executing instructions simply refers to a processor such as a computer processor. See Examiner Sources for BRI above “Section XIII (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a processor such as a computer processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art, now of record for evidence that “processor executing instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor executing instructions” has an art-recognized structure to perform the claimed function. For example, Nory et al. (U.S. 2014/0036747) at Par [0030] describes a processor executing instructions as a processor with instructions as in general program running on a computer. However a PHOSITA understands that a processor with instructions as in general program running on a computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “processors” as set forth in Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processors” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 are as follow:  
Function of Functional Phrase #1: “send a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and send a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter.” 
 
Function of Functional Phrase #2: “sending . . . a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and sending . . . a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter.” 

Function of Functional Phrase #3: “sending . . . a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and sending, by the one or more processor, a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter.” 
Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3, the Examiner finds that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meets invocation Prong (C).
Because Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2 and Functional Phrase #3 invokes § 112 ¶ 6.


d)	Corresponding Structure 
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 1297 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334 (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is corresponding structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  Aoyama, 656 F3d at 1297 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210 (Fed. Cir. 2003).
Additionally, if the claimed function is performed by computer software, then the specification must disclose special programming:
If the function is performed by a general-purpose computer or microprocessor, then the second step generally further requires that the specification disclose the algorithm that the computer performs to accomplish that function. However, in the rare circumstances where any general-purpose computer without any special programming can perform the function . . . an algorithm need not be disclosed. For means-plus-function claims in which the disclosed structure is a computer, or microprocessor, programmed to carry out an algorithm, we have held that the disclosed structure is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.
Rain Computing, Inc. v. Samsung Elecs. Am. Inc., 989 F.3d 1002, 1007 (Fed. Cir. 2021) (citations and quotations omitted).  

In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies. Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012).
First, based upon a review of the entire Function of FP#1, FP#2, and FP#3, the original disclosure, and the knowledge of a person of ordinary skill in this particular art, the Examiner finds that special programming is required to perform the Function of FP#1, FP#2, and FP#3. For example, claim 1 states “software-defined network (SDN)”, as in claim 1 line1.  Accordingly the Examiner concludes that the claim is referring to software.  Additionally, special programming is required to perform the Function of FP#1, as in claim 1, because the Function of FP#1 requires “control message… including instructions to cause the first moving node to aim a wireless transceiver towards a second wireless transceiver.”  Based upon the complexity of this claimed function, a PHOSITA would know that in order for a processor to implement this function, the processor must have some special type of special programming. In other words, the Examiner interprets the Function of FP#1 as not just ‘send a first control message.’ Something further must be required because FP#1 also requires “cause the first moving node to aim a wireless transceiver” that requires more than just a control message. FP#2 and FP#3 have similar features as FP#1.  
Because special programming is required to perform the function of Function of FP#1, FP#2, and FP#3, the corresponding structure is the algorithm. “It is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015).
The Examiner has reviewed the original disclosure and finds that he cannot locate an algorithm which performs the Function of FP#1, FP#2, and FP#3. At best the Examiner finds that the 441 Patent specification describes Figure 4c described in the specification at C10:L6-67 and C11:L1-5. However, after review of that section the examiner finds that figure 4c and the underlying description in the specification merely repeat or paraphrases the functions of FP#1, FP#2, and FP#3. 
Because Applicant’s original disclosure does not sufficiently set forth an algorithm to perform the entire Function of FP#1, FP#2, and FP#3, a § 112 ¶ 2 rejection is set forth below.  
	For purposes of applying prior art only, the Examiner will interpret FP#1, FP#2 and FP#3 upon any capable structures. For example, for FP#1 and FP#2 a processor in a software defined network that can send control messages to other devices where the control messages include instructions. Because FP#3 is in a medium claim, FP#3 will be interpreted as any capable medium that includes an instruction that causes a processor to send control messages in a Software Defined Network.

II)	The Examiner finds that dependent claims 2-5, 9-12, and 16-19, add to the functions recited in claims 1, 8, and 15, respectively and also invoke § 112 ¶ 6.  Based upon the same analysis above the Examiner finds that the functional phrase in claims 2-5, 9-12, and 16-19 also invoke § 112 ¶ 6. For example claims 2-5, 9-12, and 16-19 recite “processors [for performing the claimed functions].” As noted above the specification, subject matter specific dictionaries, and the prior art give no indication that processors are know to perform the recited functions. Additionally, the Examiner finds that claims 2-5, 9-12, and 16-19 do not recite any do not contain sufficient structure for performing the entire claimed function. Accordingly the functional phrases in claims 2-5, 9-12, and 16-19, satisfy the same three “Prong” analysis as that recited above for FP#1, FP#2 and FP#3. Because the functions in claims 2-5, 9-12, and 16-19, modify the functions of FP#1, FP#2, and FP#3 the Examiner makes the same conclusion concerning corresponding structure as that recited above for FP#1, FP#2, and FP#3.    

III)  The Examiner finds that dependent claims 6-7, 13-14, and 20-21 do not in them selves have functions that invoke §112 ¶ 6. Rather claims 6-7, 13-14, and 20-21 define other features of FP#1, FP#2 and FP#3, respectively, without requiring more of the functions or removing the functional phrases, recited above, from governance of §112 ¶ 6. Additionally the Examiner finds that claims 6-7, 13-14, and 20-21 do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 6-7, 13-14, and 20-21 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
Regarding the Examiners conclusions above concerning the corresponding structures. The Examiner finds that the evidence of record indicates that the FP#1, FP#2, and FP#3 are computer implemented means-plus-function limitations. For example the specification C5:L53-67 indicates that the controller performing the functions is a computing device. 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B.


E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke§ 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of§ 112 ¶ 6.
For more information, see MPEP §§ 2173; 2181 et seq.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6, those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke§ 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP §§ 2173; 2181 et seq. 

XIV. Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding claims 1, 8, and 15: As noted above claims 1, 8, and 15 include FP#1, FP#2 and FP#3 and the disclosure fails to clearly link a corresponding structure to these functional phrases. Because the disclosure fails to clearly link a corresponding structure with FP#1, FP#2 and FP#3 a PHOSITA cannot reasonably determine the meets and bounds of the phrases. For example what structures are defined for claims 1, 8, and 15. 
Because claims 1, 8, and 15 include FP#1, FP#2 and FP#3, respectively, and a PHOSITA cannot determine the meets and bounds of FP#1, FP#2 and FP#3, claims 1, 8, and 15 are rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
2.	Regarding claims 2-5, 9-12, and 16-19: Claims 2-5, 9-12, and 16-19 also have phrases that invoke § 112 ¶ 6 as modifying the functions recited in FP#1, FP#2 and FP#3. As noted above, a PHOSITA cannot determine the meets and bounds of FP#1, FP#2 and FP#3 and thus cannot determine the meets and bounds of the functional phrase recited in claims 2-5, 9-12, and 16-19. Accordingly, claims 2-5, 9-12, and 16-19 are rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
3.	Regarding claims 6-7, 13-14, and 20-21:  Claims 6-7, 13-14, and 20-21 depend directly or indirectly from claims 1, 8, and 15, respectively. As noted above claims 1, 8, and 15 are determined to be indefinite. Because claims 6-7, 13-14, and 20-21 depend directly or indirectly from claims 1, 8, and 15, respectively, that were determined to be indefinite, claims 6-7, 13-14, and 20-21 are also rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.          


XV. Prior Art Rejections 
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (8,194,573) in view of Lee et al. (2013/0094366). 
1.	Regarding claims 1, 8, and 15 : Smith discloses a system, method, and computer medium for configuring a software-defined network (SDN), the system (Smith, Figure 1 below, C2;L28-36,  C5:L5-35, and C6:L37-50, Where Smith is discussing configuring topology of the network Figure 1, that includes a plurality of moving computer nodes, reasonably interpreted as a software defined network. See the 441 Patent C1:L25-44 describing just such a network as a Software Defined Network ‘SDN.’ ).  
         
    PNG
    media_image1.png
    370
    582
    media_image1.png
    Greyscale

	-	Smith U.S. 8,194,573 , Figure 1. 
Smith discloses the network, comprising a plurality of moving nodes (Smith C5:L5-28. Nodes 102, 106, 108, 110, 112, and 114 of Figure 1 above. ).  Smith discloses one or more processors communicatively coupled to a plurality of moving nodes (Smith C8:L41-50, C8:L63-67, C14:L65-67, and C15:L1-17, discussing that the topology management is performed at a centralized node or on all nodes in the system C8:L41-51 and that the algorithms are done on processors.).  Smith discloses wherein the one or more processors are configured to: send a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node (Smith C6:L38-45, C9:L35-40, C9:L63-67, C11:L1-25, and C12:L1-10. Smith states C6:L38-45, C9:L35-40, that the topology manager is making topology changes and predictive topology changes. Smith states C9:L63-67, C11:L1-25 the changes are to directional antennas to optimize or keep paths alive. Smith states C12:L1-10 the changes are disseminated through the network, i.e., thus control message making antenna changes.).
	(a)	Smith does not expressly disclose send a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter. 
	(b)	In related art, Lee is discussing a system for configuring a network (Lee Figure 2 below, and Par [0047] [0048] [0057].  Lee is discussing management of topology of a network Figure 2. Thus related to that of Smith).   Lee teaches sending a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter (Lee Figure 6 below, and Par [0053] Par [0058], Par [0060] Par [0065] [0066] [0078] Par [0074] Par [0087] Par [0111] where Lee discusses that link status is monitored and Par [0087] beacon/Hello control messages are sent and control involves changing the directivity of the antenna’s Par [0060] to optimal the path N1, N2, or N3. Lee then discusses Par [0065] [0066] [0078] that after any link change a control message is sent to redirected data traffic over the different links by having the link tables in the nodes updates par [0078].)
	(c)	Teaching Suggestion Motivation:  It would have been obvious at the time of the invention to modify Smith’s invention, directed to physical path topology updates, by adding a feature of ‘sending a second control message to modify the data routes,’ as discussed by Lee. The Examiner takes this position because Lee states there is a need to augment the reliability of the moving node networks (Lee Par [0006] [0013]). Additionally, both Smith and Lee show that the addition of a second control message could be done with reasonable expectation of success.  For example, Smith and Lee are discussing routing of data is the same type of moving network, i.e., aerial vehicles and moving ground vehicles (Smith Figure 1 above, Lee Figure 2). Additionally, Smith and Lee show that artisans before the time of the invention were skill in sending control messages related to changing physical network paths and changing routing instructions. (See discussion above). Accordingly, one in the art could reasonably add the extra control message, discussed by Lee. (See discussion above. Both Smith and Lee are sending control messages in data networks intended to change topology or routing.).      
(d)	KSR Rationale:  Alternatively, and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds, it would have been obvious at the time of the invention to modify Smiths invention applying ‘data path topology updates’ and add ‘sending a second control message to modify the data routes,’ as discussed by Lee. The Examiner takes this position because the proposed modification is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words Smith is discussing a base system, changing physical routing connections (See discussion above) except for the improvement of a second control message as in the claimed invention. Lee shows a comparable system, that is changing routing paths and has the improvement of a second control message for notifying a node to change the routing after a link failure or change (Lee Par [0074] and [0087] discussing beacon messages that include control messages). And, the Examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.  For example Smith and Lee show that artisans before the time of the invention were skilled in this field. And, in particular skilled in systems that send of the control messages (See for Example Lee Par [0009] to [0011] discussing several prior art topology management and routing systems.). 
2.	Regarding claims 2, 9, and 16: Smith in view of Lee teaches the system of claim 1, method of claim 8, and medium of claim 15, wherein the one or more processors are further configured to send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter (Smith C8:L40-57, discussing topology managers are in each node, and Smith C7:L63-67, C11:L1-10, C12:L1-18 discussing they updates are distributed and at C12:L10-17 states it can be for a future time.).    

3.	Regarding claims 4, 11, and 18:  Smith in view of Lee teach, the system of claim 1, method of claim 8, and medium of claim 15,  wherein the one or more processors are further configured to receive, from the first moving node, a confirmation message indicating that the modification of the physical network topology parameter and the modification of the routing information stored by the first moving node have both been executed (Smith C12:L6-10, discussing acknowledgements that the changes have been implemented. See Lee Par [0090] discussing the Ack message.). 

4.	Regarding claims 5, 12, and 9: Smith in view of Lee teach the system of claim 1, method of claim 8, and medium of claim 15, wherein the one or more processors are further configured to: receive, from the first moving node, a confirmation message indicating that the modification of the physical network topology parameter has been executed; and send the second control message responsive to receiving the confirmation message (Smith C12:L6-10, discussing acknowledgements that the changes have been implemented. See Lee Par [0090] discussing the Ack message.).
5.	Regarding claims 6, 13, and 20: Smith in view of Lee disclose, the system of claim 1, the method of claim 8, and the medium of claim 15, wherein the first control message includes instructions to cause the first moving node to modify at least one parameter associated with a transmitter of the first moving node (Smith, C6:L50-67 and C11:L1-10, discussing all transmitter and receiver parameters can be changed including antenna directivity. See also Lee Par [0060] discussing antenna directivity, thus array transmit powers.). 

6.	Regarding claims 7, 14, and 21: Smith in view of Lee disclose the system of claim 6, method of claim 13, and medium of claim 20, wherein the at least one parameter associated with the transmitter of the first moving node includes at least one of a transmission power, a transmission frequency, and a modulation scheme (Smith, C6:L50-67 and C11:L1-10, discussing all transmitter and receiver parameters can be changed including antenna directivity. See also Lee Par [0060] discussing antenna directivity, thus array transmit powers.).

XVI. Potentially Allowable Subject Matter
Claims 3, 10, and 17 are rejected under 35 U.S.C. 112, as set forth above.  However, as best understood, although Smith and Lee teach setting a future time for topology changes (Discussion above), Smith and Lee do not appear to teach a first future time for then the second future time, later than the first, to modify the routing information.  

XVII. Conclusion
	Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. §103. Claims 1-21 are also rejected under §112 ¶ 2 and § 251 as based upon a defective declaration. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVIII. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 
/EBK/
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.